Citation Nr: 1421423	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right leg varicose veins, claimed as vein stripping of the right leg.  

2.  Entitlement to service connection for right leg deep vein thrombosis (DVT), claimed as right leg blood clots.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty service from January 1946 to June 1949 and from September 1949 to March 1968.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2010, the Veteran and his wife appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  The appealed claims listed on the title were initially remanded by the Board in November 2010.  Those claims were subsequently denied by the Board in a decision issued in January 2012.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's January 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.  The Board has reviewed the paper and electronic files and finds no new evidence has been submitted since the January 2012 Board decision was issued.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that the Veteran's current right leg varicose veins, claimed as vein stripping of the right leg, is related to his military service.

2.  The preponderance of the competent and credible evidence is against a finding that the Veteran's current right leg DVT, claimed as right leg blood clots, is related to his military service.


CONCLUSIONS OF LAW

1.  Right leg varicose veins, claimed as vein stripping of the right leg, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  Right leg DVT, claimed as right leg blood clots, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has Veteran status.  

Next, the Board finds that letters dated in January and February 2008, prior to the August 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letters, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board's November 2010 remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the AVLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities were related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from The Medical Center of A., Orthopedic Surgery, Dr. J. K., E.C.H.S., E.C.V.S., the U.C.M.H., S.C.C., the Rheumatology Clinic, and the Denver VA Medical Center.  

As to the Veteran's records from Fitzsimons Army Medical Hospital, the RO concluded in January 2008 that his records were not available from that facility because the National Personnel Records Center (NPRC) notified it that they were not available earlier that month.  Nonetheless, later in January 2008 the Veteran provided VA with copies of his records, dated from December 1988 to October 1995, from this facility.  Therefore, while the Board acknowledges that it has a heighten duty to explain its findings and conclusions because some of these treatment records may still not be associated with the record, the Board nonetheless finds that no further action needs to be taken with respect to locating these records before adjudicating the current appeal.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367, (1991) (holding that where "medical records are presumed destroyed...the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

As to the Veteran's records from The Medical Center of A. and E.C.V.S., these facilities notified the RO that they did not have any records of the claimant.  In March 2008 and June 2008, the RO notified the Veteran of this fact.  Similarly, in April 2008 the RO notified the Veteran that some other private facilities that he had identified as having his medical records failed to reply to the RO's request for his records and that VA adjudication of his appeal would go forward without these records unless he obtained them.  Given the above development, the Board finds that no further action needs to be taken by VA with respect to locating any of these records before adjudicating the current appeal.  Id.

The Veteran was provided a VA examination in January 2011, which is adequate to adjudicate the claims and which substantially complied with the Board's November 2010 remand directions.  The examiner conducted a review of the record on appeal and an examination of the claimant and provided an opinion as to the origin of the Veteran's disabilities that is supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 
38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

The Veteran contends that his right leg varicose veins, claimed as vein stripping of the right leg, and right leg DVT, claimed as right leg blood clots (collectively hereinafter "right leg vein disorders"), were caused by the varicose vein stripping he had performed while on active duty in 1954.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claims, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that a November 1951 service treatment record documents for the first time the Veteran being diagnosed with right leg varicose veins.  A subsequent August 1954 record notes that he was hospitalized for a right leg varicose vein stripping.  Subsequent examination records dated in February 1956, January 1957, January 1958, January 1959, and August 1967 note the history of the right leg varicose vein stripping and uniformly report that the Veteran had no sequela and/or he had good results.  The January 1958 examination also specifically documents that the Veteran had no evidence of varicose veins.  Similarly, examinations dated in February 1953, February 1957, January 1958, January 1960, January 1961, February 1962, and August 1965 were negative for complaints or a diagnosis of varicose veins and/or specifically document that the examination of the Veteran, including his vascular system, was normal.  Furthermore, service treatment records, including all of the above examinations, are negative for complaints, diagnoses, or treatment for DVT.

Initially, the Board notes that although a lay person like the Veteran can say that he notices that the right leg was painful, swollen, and red while on active duty, diagnosing DVT requires special medical training and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board finds the Veteran's opinion that he had DVT in the right leg while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, even if the Veteran were competent to report chronic in-service DVT, the Board finds the history of in-service DVT and the history of varicose veins after the vein stripping are not credible, and thus not probative, because they are contradicted by the service medical evidence, which consistently reveals negative findings and histories regarding right leg vein disorder.  

Given the above, the Board finds that the preponderance of the competent and credible evidence shows that the Veteran's right leg varicose veins resolved after his stripping and he had no reoccurrence or sequela of these varicose veins while on active duty.  The Board also finds that the preponderance of the competent and credible evidence does not show that he had symptoms of or a diagnosis of DVT while on active duty.  Accordingly, the Board finds that entitlement to service connection for right leg vein disorders based on in-service incurrence during the Veteran's military service must be denied despite the documented varicose veins and vein stripping that occurred while he was on active duty because the evidence does not indicate that the current vein disorders began during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his last period of active duty service in 1968 and the first complaints, diagnoses, or treatment for right leg vein disorders in 2006, diagnosed as DVT in 2006 and varicose veins in 2011, to be compelling evidence against finding continuity.  Put another way, the almost four decade gap between the Veteran's discharge from his active duty and the first evidence of either of the claimed disorders weighs against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with red, swollen, painful right leg since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about the claimant having a red and swollen right leg.  Id.

However, upon review of the claims file, the Board finds that the Veteran's, his wife's, and his representative's assertions that the claimant has had his current right leg vein disorders since service are not credible.  In this regard, these lay claims are contrary to what is found in all of the post-1954 service examinations, including the August 1967 retirement examination.  Moreover, the Board finds that fact that the Veteran was first diagnosed with his right leg vein disorders after he reported a three week history of right leg pain, swelling, and redness following a fall in which he sprained his right ankle (see April 2006 treatment records from The Medical Center of A.), weighs heavily against these lay claims regarding the appellant having problems with these disabilities since he separated from active duty in 1968.  In these circumstances, the Board gives more credence and weight to the medical evidence, which shows negative findings and histories as to either of the claimed disorders for over thirty-five years following separation from active duty in 1968, than any current histories by the Veteran, his wife, and his representative to the contrary.  

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the current right leg vein disorders and an established injury, disease, or event during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the January 2011 VA examiner, after a review of the record on appeal and an examination of the claimant, specifically opined that they were not related to service.  Specifically, after diagnosing the claimant with lower extremity chronic venous insufficiency, the examiner opined as follows:

...the Veteran's 2006 DVT episode and subsequent residual bilateral lower extremity chronic venous insufficiency (CVI) conditions are not caused by, or the result of, active duty service or active duty right vein stripping procedure.

The rational for this opinion is there is no nexus connection between service and the 2006 episode of DVT.  The events are separated by 50 years with no records of any lower extremity vein problem recurrent varicose veins over that time period.  It is clear that a separate March 2006 episode of ankle sprain induced inactivity produced a venous stasis condition that led to the documented right DVT.  Inactivity (prolonged sitting or bedrest) is well documented in the medical literature as a major risk factor for DVT.  Although, only a right DVT was documented the subsequent development of symmetric CVI skin changes confirms bilateral DVT episode in 2006.  Although the Veteran has no large overt varicose veins his bilateral skin venules and telangectasias constitute a minor varicose vein condition...These varicose veins are secondary to the 2006 DVT and are not secondary to service or service vein stripping.    

This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In fact, several treatment records also report that the Veteran's right leg DVT is status post a right ankle sprain.  See, for example, treatment records from the U.C.M.H. dated in January 2007 and March 2007; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

As to the Veteran's, his wife's, and his representative's assertions that the right leg vein disorders were caused by the Veteran's military service, including his in-service vein stripping, the Board again acknowledges the fact that symptoms of varicose veins and DVT are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of the claims regarding having right leg vein disorders due to military service credible.  Furthermore, the Board finds more competent and credible the opinion by the January 2011 VA examiner that the Veteran's right leg vein disorders were not caused by his military service than the Veteran, his wife's, and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board finds that service connection for right leg vein disorders are not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for right leg varicose veins, claimed as vein stripping of the right leg, and right leg DVT, claimed as right leg blood clots.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for right leg varicose veins, claimed as vein stripping of the right leg, is denied.

Entitlement to service connection for right leg deep vein thrombosis, claimed as right leg blood clots, is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


